Gibson, C. J.
It would perhaps be too much to say that a trespasser entering on vacant land may not preclude himself from claiming to hold it adversely, by a general declaration of intention to hold it in subjection to whomsoever may hold the title. It has been held that possession, taken by mistake, and continued with no view to acquire title by it, is not adverse, because not hostile. It may therefore well be, as was said in Criswell v. Altemus, 7 Watts, 581, though it was not exactly the point decided, that it is sufficient to prevent the possession from being adverse, that the party taking it intends to hold subject to the will of the owner. It has been determined that one already in possession estops himself by declarations of submission addressed to the owner; and it would seem he might do so by a general declaration explanatory of the nature of his entry. But there is a presumption which lasts till it is rebutted, that an intruder enters to hold for himself; and it is not to be doubted that a trespasser entering to gain a title, though conscious that he is a wrongdoer, will accomplish his object, if the owner do not enter or prosecute his claim within the prescribed period. But to do so, it is necessary that his possession be adverse from the first; and to infer that he intended it to be otherwise, would impute to him an inconsistency of purpose. Was there evidence to rebut the presumption that the entry and possession of Reigle and Shingledecker were adverse to the title ? No declaration by them was inconsistent with an intention to hold the land as long as they could, or evincive of a design to give it up before they should be compelled to do so by the appearance of a claimant whom they could not resist. They were conscious they had no title themselves, and they said so ; they were conscious they could not resist him who had it, and they said so ; but they did not say that they meant not to acquire a title to it for themselves. Whatever they did say, was predicated on the expected appearance of the owner *205while he continued to be so ; for they certainly did not mean to purchase the land from any one else. Shingledecker himself testified that he and Reigle settled on the land “ to hold it till a better owner came for it;” but the holder of the title would lose it, and cease to be the better owner at the end of one-and-twenty years. They intended to hold adversely to all the world till the title should' be produced to them, and consequently as adversely to the owner 'before he disclosed himself as to any one' else. The sum of the evidence is that they entered to hold the land as long as they could; and they consequently gained the title to it by the statute of limitations. Judgment affirmed.